ACCEPTED
                                                                                          03-15-00035-CR
                                                                                                  3855020
                                                                                 THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/22/2015 8:52:22 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                NO. 03-15-00035-CR

ANDREW ALBERT WOLFFORD                      §        IN THE THIRD    FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
VS.                                         §        DISTRICT COURT      OF AM
                                                              1/22/2015 8:52:22
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                          §        APPEALS OF TEXAS Clerk




                              MOTION TO DISMISS

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves this Honorable Court to dismiss the Appeal related to ANDREW

ALBERT WOLFFORD’s trial court cause number CR2013-401, and for good

cause would show the following:

                                           I.

      Appellant pled guilty to the offense of Possession with Intent to Deliver a

Controlled Substance PG 1 > 4 Grams < 200 Grams, committed on November 23,

2012. Judgment of Conviction by Court at 1, attached. The Appellant entered into

a signed plea agreement with the State in which he waived his right to appeal from

the judgment and sentence. Waiver & Plea Bargain Agreement, State’s Exhibit 1 at

3, attached. The Court followed the plea agreement, sentencing Appellant to 35

years confinement in TDCJ on November 3, 2014 in Cause Number CR2013-401.

In the trial court’s certification, signed by Appellant and his counsel, the trial court



                                           1
noted the defendant had waived and had no right of appeal. Trial Court’s

Certification at 1, attached.



                                         II.

      Appellant filed his untimely notice of appeal with the Court on January 16,

2015. As agreed to in the plea and stated in the Trial Court’s Certification of

Defendant’s Right of Appeal, the Appellant has waived the right of appeal and has

no right of appeal in this case. See Tex. R. App. P. 25.2(a)(2), (d); see also Blanco

v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000) (finding no valid or

compelling reason defendant should not be held to his plea bargain waiver of his

right to appeal). The appeal should therefore be dismissed.



                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays that the Court dismiss Andrew Albert Wolfford’s Appeal.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley, SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                         2
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, assistant district attorney for the State of Texas,
Appellee, hereby certify that a true and correct copy of this Motion to Dismiss has
been sent to Appellant ANDREW ALBERT WOLFFORD’s attorney of record:


Mr. E. Chevo Pastrano
chevo@pastranolaw.com
Attorney for Appellant
Old Cotton Exchange Building
202 Travis, Suite 307
Houston, TX 77002

At the above email address by electronic mail through efile.txcourts.gov on this
22nd day of January, 2015:



                                            /s/ Joshua D. Presley
                                             Joshua D. Presley




                                        3
                                          CASE No. CR2013-401      COUNT SINGLE
                                          INCIDENT No.fi'RN: 9212964818 TRS: A001                                     r
                                                                                                                      cw
                                                                                                                                       --
                                                                                                                                       f"o:t
                                                                                                                                       c:::J


                                                                                                                                       :z:
                                                                                                                                       0
                                                                                                                                                .,,
                                                                                                                                                r
                                                                                                                                                fT1
                                                                                                                                                0
THE STATE OF TExAs                                                          §                                                           <       -n
                                                                                                                                           I    0
                                                                            §                                                           -J
                                                                                                                                                :::0
v.                                                                          §                                                           ..,     :::0
                                                                                                                                                    rrl
                                                                                                                                        :X
                                                                                                                                                    0
                                                                            §                                                            r:-?       0
                                                                                                                                                    ::::J
ANDREW ALBE T WOLFFORD                                                      §                                                              N
                                                                                                                                           CD
                                                                                                                                                    0
                                                                            §
STATE ID    No.: TX-06866421                                                §

            JUDGMENT OF C ONVICTION BY COURT-WAIVER OF J URY TRIAL
                                                                             Date Judgment
J udge Presiding:        H oN. DIBRELL WALDRIP                               Entered:                     NOVEMBER 3, 2014
                                                                             Attorney for
Attorney for State:      SAMMY MCCRARY                                       Defendant:                   JAMES PEPLINSKI
Offense for which Defendant Convicted:
POSSESSION          WI'f'H
                         INTENT TO DELIVER A CONTROLLED SUBSTANCE PG 1 > 4 GRAMS < 200
GRAMS
Charging Instrument:                             Statute for Qffense:
INDICTMENT                                       481.112 (d) HEALTH AND SAFETY CODE
Date of Offense:
NOVEMBER 23, 012
Degree of Qffense:                               Plea to Offense:                Findings on Deadly Weapon:
FIRST DEGREE ELONY ENHANCED TO
                                                 GUILTY                          NIA
HABITUAL OFF NDER [12.42 (d)]
Terms of Plea Bargaint
THIRTY-FIVE (35) YEARS CONFINEMENT IN THE INSTITUTIONAL DMSION OF THE TEXAS
DEPARTMENT OF CRIMINAL JUSTICE AND $140.00 RESTITUTION
Plea to 111 Enhancement Paragraph: TRUE      Findings on 1'" Enhancement Paragraph :      TRUE
Plea to 2nd Enhancement Paragraph: TRUE      Findings on 2nd Enhancement Paragraph:       TRUE
Plea to 3n1 EnhancemJpt Paragraph: TRUE      Findings on 3rd Enhancement Paragraph:       TRUE
Dale Sentence Impoaep:         NOVEMBER 3, 2014                       Date Sentence to Commence:             NOVEMBER 3, 2014
Punishment and Pia~           THIRTY-FIVE (35) YEARS CONFINEMENT IN THE INSTITUTIONAL DMSION,
of Confinement:               TDCJ
                                             THTS SF.NTENCE SHALL RUN            CONCURRENTLY.
            0   SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A
                                         Court Costs:         Restitution:            Restitution Payable to:
                                                                                      0 VICTIM (see below)          181 AGENCY/AGENT (see below)
                                                                                     TRXAS DEPARTMENT OF PUBLIC SAFETY
                                                                                     RESTITUTlON ACCOUNTING
$0.00                                    $0.00                $140.00                P.O. BOX 4087
                                                                                     AUSTIN, TEXAS 78773·0130
                                                                                     HDQ·l212·11G91
Sex Offender Registration Requirements do not apply to the Defendant.                TEX. CODE CRrM. PROC. chapter 62
T he age of the victim at the time of the offense was N/A.
                 If Defendant is to serve sentence in TQCJ. enter incarceration periods in chronological orde r.
Time              FROM      1U2312012 TO 02/28/2013         06/13/2013 TO ll/0312014
Credited:         If Defendant is to serve sente nce in counly juil ur i!! lriven credit toward fine !!nd costs. enter days credited below.
                  N/ADAYS             NOTES: NIA
All pertinent iofonnation, names and assessments indicated above are incorporated into tbc language ui the judgment below by reference.
        This cause was called for trial in COMAL County, 'T'exMI. The State appeared by her District Attorney.

CoW1Sel / Waiver of Couusel Approved as to form aod content:




Clerk: Kathy Faulkner
                                   RighL Thumbpnnt
                                  CAUSE NO. CR        20J3-J./()/


THE STATE OF TEXAS                                        lN THE DlSTR.iCT COURT

VS                                                        OF COMAL COUNTY
Andrew        W6~rd                                       207m DISTRICT COURT




                              FINGERPRINT EXHIBIT


The fingerprint shown below is a print of the above named defendant's right thumb taken

upon disposition of cause number noted above.
                                                                                              .
                                                                                             . '·
                                                                                          -.. .
                           DEFENDANT'S RIGHT THUMI3




                                     EXHll3lT ··A··
    -
"
                                                          CAUSE NO.       CR. .20L3.- 'lot
                                                                                                  •••   ~u~          ~r   IIRT
                                                                      ~




             V.                                                       §                           207TH JUDICIAL DISTRICT

             AaJr.l               §                           CO MAL COUNTY, TEXAS
             Defendant


                                                    ..._,.  JUDICIAL CONFESSION
                                                                                                        C>TIDI U



                                                                      &
                                                          PLEA BARGAIN AGREEMENT


        I.   ADMONISHMENTS, ART. 26.13, C.C.P.: The Defendant is hereby admonished in writing that if convicted, the
             uerenaam may oe semencea w1mm me pun1s  ·~"' 'd""~  OdOh~U " ' UO~



                    1.   Punishment Range:

                         D          Cagital Felony {death genalrl waived} Imprisonment in the Institutional Division of the Texas
                                    Department of Criminal Justice for a term of Life.

                         !1if       Habitual Offender Imprisonment in the Institutional Division of the Texas Department of Criminal
                                    Justice for Life or for any term or not more man ~H:I years or Jess man Lb years.

                         D          1st Degree Felony     -

•
                2.       Plea Bargain The recommendation as to punishment is not binding on the court. If a plea bargain does
                         exist, the court will Inform you m open cou~ oerore maKmg a nnmng on you· p1ea.    "c' ·~,w~::.~·~~u:,': oc
                                     ·                      ·      "'' , ;.. ·      .ao"     ·        ·
                         desire.·~·

                3.       Court's Permission to AQQeal If the punishment assessed does not exceed the punishment
                         recommended by the prosecutor and agreed to by you and your attorney, the Court must give its
                         permission to you before you may prosecute an appeal on any matter except for matters raised by written
                         motion filed prior to trial.
                           ..                           ,,.;  ,fth   I lnlt~rl ,O:t~•~~ nf    ~ nl~~ nf no oHtv nr nolo contendere for
                A
                                       "
                         this offense may result in your deportation, exclusion from admission or denial of naturalization under
                         Federal law.

                5.       Sexual Offender Registration Reguirement If you receive community supervision, a prison or jail term, or
                         deferred adjudication, for an offense described in Chapter 62 of the Texas Code of Criminal Procedure,

                                    . .                    . .        .     .•.   '"' ~-                  ~     ,        ...: ..
                         you must meet all the regis!_ration requirements set out in that chapter. Failure to properly register is a
                                                                                                                          ~'"
                                        ·;;,;t-~mur ~ttornev has advised vou reaardina anv aoolicable reaistration requirements of
                         Ch.62.

                6.       Deferred Adjudication     If the Court grants deferred adjudication under Art. 42.12, Sec. 5, Code of
                         Criminal Procedure, on violation of any imposed condition, you may be arrested and detained as provided
                         by law. You will then be entitled to a hearing limited to a determination by the Court of whether to proceed
                         with an adjud~c;atio~ of guilt on the original ch~rge. After adjuctic:ati o~f of guilt, ~il!!:~~;ed_i~gs, including
                                                                                                      1           1    u erv1s1on and vour
                         riaht to aooeal continue as if adjudication of guilt had not been deferred. Upon adjudication of guilt, the
                         Court may assess your punishment at any term and fine within the range 6f11le ongtnat cnarge.

                7.       Communi~    Sugervision The Judge of the Court having jurisdiction of the case shall determine the terms
                         and conditions of your community supervision unless they are otherwise negotiated as part of this plea
                         bargain agreement. The Judge may, at any time, during the period of your community supervision alter or
                         modify the terms and conditions. The Judge may impose any reasonable condition that is designed to
                                or restore the commun-i~. orotect or restore the victim, or punish, rehabilitate. or reform the
                         Defendant.

        IL   VOLUNTARY STATEMENTS         Now comes the Defendant in writing and in open court in the above entitled and
             numbered cause represented by his attorney with whom he has previously consulted and makes the following
             voluntary statements:

                    1.   "That I was sane at the time of the offense and am presently competent to stand trial."

                    2.   "That I understand the nature of the charges contained m the Indictmentor u1Tormauon 1n m1s cause.

                    3.    "That the Court has admonished me orally or in writing of the consequences of a plea of guilty. I
                          understand the minimum and maximum punishment provided by law for this offense."

                    4.    "That I have the right to a trial by jury whether I plead "Guilty", "Not Guilty", or "Nolo Contendere"."

                    5.    "That I have the right to remain silent but if I choose not to remain silent, anything I say can be used
                          aga1nst me.

                    6.    "That 1 have the right to be confronted by the witnesses against me whether 1 have a trial before the Court
                          or the jury."

                    7.    "This plea is made pursuant to a plea bargain."

                    8.    "I   L_ (am) _ _ (am not) a citizen of the United States of America."
               ll r. I
             LHII/             Defendant's Initials                               Page 2 of 6 - Plea Bargain Agreement
    '


'
        Ill.    WAIVERS- Now comes the Defendant in writing and in open court in the above entitled and numbered cause
                represented by his attorney with whom he has prevtousty consUlrea ana rreety, " " l N ~uu      ny

                uoc ov
                                '"
                              Waive service of the indictment and the two day waiting period for arraignment; and I also waive the 10
                   1.
                              day period for preparation after appointment of counsel and the 10 day period in which to file written
                              pleadings after arrest.

                   2.         Waive the right to be arraigned.
                                                      .....    h                  · thP               Mrl            I nf the Court and of the attornev for
                              the State to such waiver.

                    4.        Waive my right to remain silent in the guilt-innocence and punishment phases of the trial, and state that it
                              is my desire to take the witness stand, knowing anything I may say can be used against me, and make a
                              judicial confession of my guilt.

                                               :~
                                                                                     ...                            >   ~~ h~•o,   "' thA
                                                            ;nfth;~ matter. This waiver also includes, but is not limited to, any and all statements
                                                                                                                                                             '"nrl

                              contained in any pre-sentence investigation report(s) reviewed by the Court in deciding tne sentence to oe
                              imposed in this matter.

                    6.        Waive the right to file a motion for new trial.

                    7.        I understand my right to appeal but, having entered into a plea agreement with the State and as part of
                                            ."" :;,          ·    1 ·~;.,.; mv ,;nht tn     from the ;udnment and sentence or probated
                              sentence aareed uoon.

                    8.        I understand my rights to seek relief pursuant to a post conviction writ of habeas corpus under Article
                              11.07 of the Texas Code of Criminal Procedure but, having entered into a plea agreement with the State
                              and as part of that agreement before sentencing, I knowingly, intelligently, and voluntarily waive my light to
                              seek relief from the judgment and sentence or probated sentence agreed upon pursuant to a post
                              conviction writ of habeas corpus under Article 11.07 of the Texas Code of Criminal Procedure.

                     9.        Waive the right to a pre-sentence report and request that none be made.

                     10. Waive any review set out under Texas Code of Criminal Procedure, Art 42.12, Sec. 20 (a). The parties
                               have fully negotiated the details of this agreement including the length of the term of community
                               supervision. Therefore, the Defendant shall not ask for, shall not be considered for, and shall not receive
                               an early termination of community supervision unless otherwise specified in this plea bargain agreement.

                     11. Waive the riQht to seek shock community supervision under Texas Code of Criminal Procedure_, Art 42.12,
                               Sec .. 6 or Texas Code of CriminaTVroceaure,                A;;_ 4L.1L, :sec. ',:'~'!;,       ~         • ua~~   ou_"Y_   .
                                      _v:"
                               superv1s1on. T~~refore, the Defend~~·t shall not ask for, shall not be considered for, and shall not receive
                               shock community supervision under Texas Code of Criminal Procedure, Art 42.12, Sec. 6 or Texas Code
                               of Criminal Procedure, Art 42.12, Sec. 15(f) unless otherwise specified in this plea bargain agreement,

          IV.    STIPULATIONS AND JUDICIAL CONFESSION-- Now comes the Defendant in writing and in open court in the
                 above entitled and numbered cause represented by his attorney with whom he has previously consulted and
                 makes tne tollowtng JUutctao conoeSbiV"lbJ cu
                                                                                              ''"'"
                        1.     "I do admit and judicially confess that I knowingly and intentionally and unlawfully committed the offense(s)
                               alleged in the indictment or information in this cause at the time and place and in the manner alleged and
                               that such allegations are true and correct, and that I am in fact GUlLTY of the offense alleged or as a
                               lesser included offenses of the oftense(s) charged in the indictment or information. "

                               "Under Texas Code of Criminal Procedure Article 1 .15, I hereby consent and stipulate in writing, in open
                         2.                                                                  ··h~               .        .         .
                                                                                                             of '"'~timonv bv-affidavits,
                  /', r.       ru

                  f""'\'\7           Defendant's Initials                                       Page 3 of6- Plea Bargain Agreement
                 written statements of witnesses, and any other documentary evidence in support of the judgment of the
                 Court."

       3.        "I voluntarily enter my plea of GUlL TY to said offense, and my plea is not influenced by any considerations
                 of fear or any persuasion or any delusive hope of pardon. In making my plea of guilty I am not relying on
                 any advice, information or agreement not made to the Court at this time."

       4.        "I have been advised by my attorney that if I am convicted or placed on deferred adjudication for a
                 reportable sex offense under Chapter 62 of the Code of Criminal Procedure I will be required to meet the


        5.       "I have read this entire document, discussed it fully with my attorney and understand this document
                 completely and I am aware of the consequence of my plea, and am satisfied I have been effectively
                 represented."

        6.       "If I am not a citizen of the United States, I have inquired into, understand and accept the immigration
                 consequences of this plea bargain agreement."

        7               n• nishment recommendation is for deferred adiudication or community supervision, I have inquired
                 "If th.:.
                 into, understand and accept the possible ranges of conditions of commumty superviSion, 1nclud1ng mose
                 conditions that may require my confinement in a facility up to and including S.A.F.P.F."

V.   PLEA AGREEMENT AND SENTENCING RECOMMENDATION                                      In consideration of

     The Defendant Agreeing:

        1.       to nlea "Guilt"'" to and be found guilty of the offense(s) of:



        2.       to judicially confess and stipulate as specified in paragraph IV, above;

        3.       to waive his/her rights as specified in paragraph 111, above;

        4.        to, if placed on deferred adjudication or com~unity supervision, participate 1n any an_d au.,::o.~~lttons or
                  ?omm_unrty superviSion 1nc Uull•~ ~·•u::.c ..... u •u•   .. 7         -7
                  tncludtng S.A.F.P.F.;

         5.       that the fine and community service restitution hours imposed in this cause shall run consecutive to and
                  be cumulated with the fine and community service restitution hours imposed in any other cause, whether
                  before this court or any other court, unless otherwise specified in this plea bargain agreement;
                      A'
         6.        ~               to plea "True" and Agree to anafformat"1venn01ng       10   e                  l(S)



                  _ _ _ _ Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            7.



     The State Agrees to recommend the following sentence:
                                                                                  '"     .J_   -   £:~)
                    Yv-                             '"             '•·   ~t::;,                     . I v~"rs\   imnrisonment in the
                               Institutional Division of the Texas Department of Criminal Justice                      Texas State Jail Facility.

            2.    _ _ _ _ _That the Defendant be placed on _ _ _ years of regular community supervision.

            3.     _ _ _ _ _That Defendant be placed on _ _ _ years of deferred adjudication community supervision.

                                                                                                                                        d\.


     +t\1/            Defendant's Initials                                Page 4 of 6 - Plea Bargain Agreement

       '
t



               5.
                       '""'
                      /'V\/          That the Defendant pay                      •
                       be5           L...... t,. r -d:· r v
                                                        {
                                                                                                                                              as directed.


               6.     Prosecute only on the lesser included offense of:

               7.     Take the following unadjudicated offense(s) into consideration pursuant to Texas Penal Code
                                                                                                                 and defendant judicially confesses to
                      §12.45:
                      each element 6fllle orrense.

                                       That the Defendant participate in                   Community Service Hours.
               8.
                                       That the Defendant be confined                     days in County jail as a condition of community
               9.
                      supervision.

               10.              That the Defendant's driver's license shall be suspend;.~, for a period of two (2) years, that the
                                                        · ··    ·                     ·            ...; , ,.;., .. ntir" neriod of community
                      ~~·~·       ·~"~· :-;:..,.; +";., ·;:.,_· ant shall attend treatment as recommended by the Carnal County Adult
                      Community Supervision Department up to and including S.A.F.P.F.

                11.    XX:              Other:

                      Tt,.                           o.+ /":1<                 "'ddA,·~·· I ~      b ljCC)Clo£    f, .,_,••l        ;s)-- /' v-......,A
                                 51-.f< w. II                      (d>:L
                                                                      I
                                                                                                                               po
                                                                                                                                          '
                                 1     C A                    11-'1~- /_'")


                   12. Court Costs and a $15.00 crime stoppers fee, payable at sentencing.


           The above terms co~~~i~~~t~ ~~r agreement, and there are no agreements not set forth above. The Defendant and
                  · '" · ,..., •" •~ "~·  , olea baraain.
                                                                                                 .~ .. A~C. OC i  , . . . . . . A~O C
           Furthermore, the Detenaant scaces, --, """' """""' ~·-~~
    TO READ AND WRITE THE ENGLISH LANGUAGE AN INTERPRETER HAS ASSISTED ME IN READING THIS
    ENTIRE DOCUMENT AND AIDED ME IN DISCUSSING SAME WITH MY ATTORNEY. I HAVE READ THIS ENTIRE
    DOCUMENT AND DISCUSSED IT FULLY WITH MY ATTORNEY. I UNDERSTAND THIS DOCUMENT COMPLETELY
    AND I AM AWARE OF THE CONSEQUENCES OF MY PLEA. MY ATTORNEY HAS DISCUSSED WITH ME THE LAW

                     •                       AM                            0
    AND FACTS APPLICABLE TO THIS CASE, A N~ I AM SATISFIED THAT I HAVE BEEN EFFECTIVELY
                                                            COMPETENT· I UNDERSTAND THE ADMONISHMENTS IN
    ~A~A~RAPH 1.· I AM FREELY, VOLUNTARILY, KNOWINGLY, AND INTELLI                            :--,ENT            MY t'Lt:A.,~',

                                                                ~"'t       1 hereby join, consent to and approve of the waiver of jury trial pursuant to Art. 1.13, C.C.P., and the stipulations of
                      . 1.15 .C. C.. P. In addition,
evidence pursuant to Art.                   .     .
                                                     I hereby adv1se the Coun mat 1 nave ru11y consUitea Wltn me uerenoam
                                                                      .            .                                     ;~

admonishments:'fs aware of the consequences of the plea, an"d is freely, voluntarily, knowingly and int~lligently entering
hislher plea of "Guilty", his/her waiver of rights as specified in paragraph Ill, and his/her stipulations and judicial confession
as specified in paragraph IV.

                                                                                           ~
                                                                                  r--...
                                                               ~~ b.(                                                    -
                                                               \'       y
                                                                    -            '---'
        I hereby join, consent to and approve of: ( 1) the stipulations of evidence pursuant to Art. 1.15, C.C. P.; and (2) the
waiver of jury trial pursuant to Art. 1.13, C.C.P ., conditioned on the Court accepting this Plea Agreement and sentencing
the Defendant in accordance with this Plea Agreemeno

                                                                                  ffi\     '        ---
                                                           /                 ,-
                                                                                    '
                                                           ASSISTANT C~AL DISTRICT ATTORNE                         ""'
                                                        ORDER OF THE COURT

         Th   r-,           f;, ; , >h , , 11\ oh,      "'""'"' ..,,,...."" wh.cr.n the alleaed offense was committed is mentallv
competent, is represented by competent counsel, understands the nature of the charges against him/her and the
consequences of a plea of guilty or nolo contendere, including the minimum and maximum punishment provided by law;
(2) the attorney for the Defendant and the State consent and approve the waiver of trial by jury and agree to stipulate the
evidence in this case; and (3) the Defendant's plea of guilty, statements, waivers, stipulations, and judicial confession were
freely, voluntarily, knowingly and intelligently made.
                                             _,_                             ~                       v;th   ~II   f;nrl;nM   ~~~PI   n"t "hnve.
                                                    /j
                                                   "7           J
         IT IS SO ORDERED on this the __L_ da~ ,:~ ~




                                                           JU"""""~ESyt'G'C_.//
                                                                                               /'




          (/ ri   l
          l1f\IV      Defendant's Initials                                  Page 6 of6- Plea Bargain Agreement
                                           cAusE No.       cP.~o 13-                  Lto 1
THE STATE OF TEXAS                                                          §                                   IN THE DISTRICT COURT


A11dr